Citation Nr: 1011120	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  07-04 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for generalized 
arthralgia (claimed as joint and muscle pain) to include as 
due to an undiagnosed illness.

2.  Entitlement to service connection for chronic diarrhea 
(claimed as irritable bowel syndrome (IBS)), to include as 
due to an undiagnosed illness.


REPRESENTATION

Appellant represented by;  Sema E. Lederman, Esq.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1987 to 
September 1993.  He served in Southwest Asia from February to 
July 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The Board notes that the Veteran's original claim was 
previously remanded for further development by the Board in 
December 2008.  While in remand status, service connection 
for headaches was granted.  That is a complete grant of the 
benefits requested as to that issue, and as such, it is no 
longer before the Board.


FINDINGS OF FACT

1.  Medical evidence on file reveals the presence of 
disabilities manifested by generalized arthralgias to a 
compensable degree prior to December 31, 2011.

2.  Chronic disabilities manifested by generalized 
arthralgias (joint pain) are more likely than not due to an 
undiagnosed illness as a result of Persian Gulf War service.

3.  Chronic diarrhea (irritable bowel syndrome), was present 
to a compensable degree prior to December 31, 2011.

4.  Chronic diarrhea (irritable bowel syndrome), is more 
likely than not due to an undiagnosed illness as a result of 
Persian Gulf War service.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, an illness or combination of illnesses manifested by 
generalized arthralgias (joint pain) may be presumed to have 
been incurred by active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1117, 1118, 1131, 1137 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2009).

2.  With resolution of reasonable doubt in the appellant's 
favor, chronic diarrhea (irritable bowel syndrome) may be 
presumed to have been incurred in active duty service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1118, 1131, 1137 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the Veteran in January 2005, and April 2006 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part the VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in their possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.  Further in view 
of the holdings herein, no additional notice or development 
is needed.

Analysis

The Veteran contends that his chronic diarrhea (IBS) and 
arthralgias are due to his service, specifically his service 
in the Persian Gulf.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).

For Veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War who exhibit objective 
indications of chronic disability manifested by one or more 
specific signs or symptoms, such disability may be service 
connected provided that it became manifest during active 
service in the Southwest Asia theater of operations or to a 
degree of 10 percent or more not later than December 31, 
2011; and provided that the disability cannot be attributed 
to any known clinical diagnosis. 38 U.S.C.A. § 1117 (2002 & 
Supp. 2009); 38 C.F.R. § 3.317(a)(1) (2009).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non- 
medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2).  Disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6- month period will be considered chronic.  The 6- 
month period of chronicity will be measured from the earliest 
date on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became manifest.  
38 C.F.R. § 3.317(a)(3).

Signs and symptoms, which may be manifestations of 
undiagnosed illness, include signs or symptoms involving 
fatigue, headaches, joint pain, and the gastrointestinal 
system.  38 C.F.R. § 3.317(b)(1), (3), (10).

A Report of medical history and examination upon entrance 
into service, dated January 1987 noted normal joints and a 
normal abdomen.  An April 1992 treatment record indicated 
diarrhea after a typhoid vaccination without blood in the 
stool.  A report of medical history upon discharge from 
service dated July 1993 did not reflect any complaints of 
intestinal trouble or painful or swollen joints.  An August 
1993 dental health questionnaire similarly noted no 
complaints of painful joints.  Finally an examination upon 
separation from service dated August 1993 reflected a normal 
abdomen and viscera.

A January 1996 letter from the Veteran's chiropractor, 
S.D.S., indicated that the Veteran had a muscular skeletal 
condition with attending lumbar subluxations.  

An undated referral for a Persian Gulf examination indicated 
that the Veteran did not have any medical problems while in 
the Persian Gulf, nor had he had any since his return.  

VA treatment records dated September 1998 to February 2000 
reflected treatment for PTSD, but was silent to treatment for 
any other clinical conditions.

An August 2004 VA treatment record related complaints of 
multiple symptoms including diarrhea and joint pain.  The 
Veteran reported regular loose bowels eight to nine times a 
day, with no blood or mucous and no abdominal cramps.  The 
Veteran did complain of chronic nausea and erratic eating 
patterns.  Pepto-Bismol and Imodium did not provide relief.  
The Veteran also complained of migratory joint pain 
associated with maylgias in the shoulder, arms, legs, hips 
and back.  An assessment of syndrome of joint pain, loose 
bowels, poor sleep, and multiple paired tender spots on the 
body was provided.  Laboratory results were within normal 
limits.

A December 2004 VA treatment record indicated that the 
Veteran complained of neck pain and back stiffness, with no 
past injury to the neck.  The record noted that the Veteran 
already had chronic pain and joint stiffness.  A diagnosis of 
neck spasms by history was provided, and methocarbomal and 
Relafen were prescribed.

A February 2005 VA treatment record noted complaints of 
chronic joint pain that was dull in character.  A separate 
February 2005 treatment record indicated complaints of 
chronic diarrhea that he was treating with Imodium AD and 
Pepto-Bismol with minimal help.  The Veteran had highly 
irregular eating patterns and was having stools six to seven 
times a day.  Abdominal bloating was also noted.  Joint pains 
and function had improved with Relafen.  

The Veteran was afforded a VA examination in August 2005 in 
conjunction with a claim for service connection for 
sinusitis.  The Veteran complained of an irritable bowel 
characterized by symptoms including five to six stools a day 
without abdominal pain or rectal bleeding.  Abdominal 
examination was normal with no masses or tenderness.  Weight 
had increased since he left the Marine Corps.  The physician 
also noted complaints of vague joint pains "all over."  The 
Veteran complained of vague symptoms that were not 
incapacitating.  The Veteran did not have flare-ups, no 
history of injury, no history of subluxation of dislocation 
of any joint, and there was no inflammatory arthritis.  All 
joint examinations were normal with no impairment.  The 
Veteran reported that his symptoms began sometime after he 
returned from the Persian Gulf, with a gradual onset and 
intermittent symptoms.  Diagnoses of diarrhea without 
abdominal pain, not incapacitating, and generalized 
arthralgia without incapacitation were provided.

A January 2007 VA treatment record noted complaints of 
problems with diarrhea and constipation, but denied melena or 
hematochezia.  There was no mucus in the stool but they were 
occasionally watery.  Stools were negative for "o+P" and 
Clostridium difficile.  The Veteran did not have weight loss 
but instead had weight gain.  An assessment of likely IBS 
with a history of depression was noted.  The Veteran was 
recommended to use Imodium as needed as well as avoid simple 
sugars and "carby" foods.

A separate January 2007 VA treatment record indicated that 
the Veteran had a negative laboratory workup at this his last 
primary care visit in 2004 for multiple aches.  The Veteran 
also complained of continued alternating bouts of diarrhea 
and constipation.  

A July 2008 treatment record indicated that the Veteran's low 
back pain was treated with Aleve and methocarbamol.

A September 2008 record noted a long history of chronic 
diarrhea.  He complained of stabbing pain in the abdomen with 
two colonoscopies that were normal.  The Veteran reported 
that whenever he became stressed or lifted heavy objects, he 
had bouts of diarrhea.  The possibility that the Veteran's 
depression was causing his physical symptoms was discussed.

An October 2008 GI consultation noted complaints of chronic 
diarrhea with soft to watery stools about three times a day.  
The Veteran reported that his diarrhea first started shortly 
after discharge from the Marine Corps in 1995.  The Veteran 
also complained of abdominal pain and bloating that subsided 
after a good bowel movement.  The Veteran reported that since 
1995 diarrhea and constipation alternated and that stress 
causes diarrhea.  Previous studies including colonoscopy and 
endoscopy noted lymphoid aggregates with no tumor seen.  
Examination revealed a soft abdomen with normoactive bowel 
sounds, with mild tenderness over the right mid abdomen.  
There were no palpable masses.  The physician provided a 
diagnosis of irritable bowel syndrome, chronic diarrhea with 
negative colonoscopy, and constipation.

A February 2007 laboratory results indicated that kidneys, 
liver, electrolytes and rheumatoid tests were within normal 
limits.  CPK which looked at muscle breakdown was higher than 
normal.  It was likely due to the methocarbamol, used for the 
Veteran's back disorder.

A May 2007 colon biopsy result indicated lymphoid aggregates 
with no tumor seen.

A July 2007 VA treatment record noted that the Veteran 
complained of occasional diarrhea that he associated with the 
"chemical environment" in the Gulf War.  He did not have 
current active diarrhea at this time.

A November 2008 treatment record noted that the Veteran 
reported four to five stools per day ranging from soft to 
runny in consistency.  An assessment of IBS was provided.

The Veteran was afforded a VA examination in January 2009.  
The Veteran complained of an intestinal condition with an 
onset in 1997.  Review of the service treatment records 
revealed a report of diarrhea following a typhoid vaccination 
with no further abdominal complaints during service.  The 
Veteran reported that his current symptoms began as "gas" 
in 1997 that progressed to loose stools then diarrhea with 
constipation.  Over the years the symptoms became chronic, 
and the Veteran first reported them to his primary care 
physician in February 2005.  After review of the file and 
physical examination, the examiner provided a diagnosis of 
irritable bowel syndrome with alternating symptoms of 
constipation and diarrhea with significant effects on 
occupation due to needing to stop work to use the bathroom.  
The examiner opined that the question of whether the 
Veteran's intestinal condition was related to his military 
service required mere speculation as the Veteran had one 
episode of diarrhea after a typhoid injection during his 
military service but no repeat report of symptoms until 2000.  
The examiner stated that his colonoscopy and symptomology 
confirmed a diagnosis of IBS and his probable/presumed  
exposures to parasites and enteroviruses could have resulted 
in an acute inflammatory reaction (diarrhea as a response) 
which could have caused a chronic condition.  If a chronic 
condition occurred it would likely be due to a resultant 
physiological over-response to allergens which was "left 
on" creating chronic IBS.  However, the examiner could not 
find documentation of a chronicity of GI complaints during 
his military service or after his discharge until December 
2000 which suggested and acute episode only.  There were no 
reports of GI complaints recorded until August 2004.  The 
examiner stated that the lapse in time left an uncertainty 
which meant that he could not state whether the GI complaints 
were due to his military service without resorting to mere 
speculation.  

The examiner also considered whether the Veteran's PTSD as a 
possible precipitator for IBS as there is a highly 
significant correlation of onset of IBS after traumatic 
events.  However, there was again a time lag between the 
symptoms of PTSD and reports of the IBS, which is not 
classical.  Thus to state that PTSD as a cause of IBS would 
require resorting to mere speculation.  

During the January 2009 VA examination, the Veteran also 
complained of migratory multiple joint arthralgias with 
limitation of motion during flare-ups.  The Veteran reported 
onset in 1996 with pain getting progressively worse.  There 
was no evidence of deformity, giving way, instability, 
episodes of dislocation and subluxation, or effusion.  The 
Veteran did have stiffness, and weakness as well as swelling 
in the knees and left hip and occasional locking in the 
knees.  There was no evidence of inflammatory arthritis.  
Examination revealed normal gait and no evidence of abnormal 
weight bearing.  Straight leg raising and Lasegues were 
negative.  The examiner opined that the Veteran met the 
criteria for fibromyalgia, with tender points of fibromyalgia 
locations being the bilateral knees, elbows and hips at the 
greater trochanter area, lateral aspect of the posterior 
buttocks, and scapula traps.  This equaled 12 to 18 tender 
points which met the criteria for fibromyalgia.  Diagnoses of 
fibromyalgia and chronic fatigue syndrome, with associated 
migratory multiple joint arthralgia were provided.  

Review of the record reveals that the Veteran now meets the 
criteria for fibromyalgia (generalized arthralgias) as he has 
met the standard for chronicity.  Moreover, there is pain 
with some limitation of motion, making the pathology present 
to a compensable degree.  As noted above, there may be a 
presumption of service connection for Southwest Asia Veterans 
where these conditions are met.  Thus, while there is no 
nexus opinion, there need not be one.  Resolving reasonable 
doubt in his favor, service connection may be grated.

Additionally, the Veteran currently has a diagnosis of 
irritable bowel syndrome (chronic diarrhea), and has 
complaints of recurrent bowel problems sufficient to warrant 
a compensable degree.  He also has complaints with sufficient 
chronicity such as to meet the criteria to allow the claim.


ORDER


Service connection for generalized arthralgia (claimed as 
joint and muscle pain) claimed as secondary to the Persian 
Gulf War is allowed.

Service connection for chronic diarrhea (claimed as irritable 
bowel syndrome) claimed as secondary to the Persian Gulf War 
is allowed.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


